Wallace, J., dissenting:
The applicability of the Statute of Limitations as a bar to the action is the only question presented. On November 21st, 1863, the parties entered into the following agreement in writing:
“Agreement between Dr. John H. Hill and J. W. Haskin, for the purchase of Crockett Consolidated mining stock on joint account. All profits arising from the purchase and sale of said stock to be divided equally. Dr. Hill to furnish money for the purchase of said stock, one half of the amount so advanced to be paid to him by said Haskin, with interest at four per cent per month. Dr. Hill to hold all stock purchased as security for money advanced; Mr. Haskin to deposit with Dr. Hill additional security at any time when called upon by Dr. Hill for security, against loss by depreciation of said Crockett stock.”
It appeared on the trial that on the day of the making of *164the contract, Hill made the first purchase of stock in pursuance of its terms, and advanced the purchase money; that in December, 1863, he made the second, and by far the largest purchase of this stock, and paid for it; and that in January, 1864, he made two inconsiderable payments on account of assessments imposed upon the stock so purchased. This stock turned out to be worthless, and the moneys invested in the purchase and in paying assessments were wholly lost. The defendant, Haskin, never repaid to Hill any part of these advances, but in May, 1865, upon a casual meeting between the two in the City of New York, Hill notified Haskin that he was prepared with his account, and then demanded of the latter the payment of one half of the moneys he had advanced under the contract. This action was brought in December, 1868, and the Statute of Limitations having been pleaded as a defense, the Court below, upon these facts appearing, nonsuited the plaintiff on the ground that the demand was barred by the statute.
The Statute of Limitations, as to each of the sums sued for, commenced to run from the earliest period at which Hill might have maintained an action against Haskin for its recovery.
There is nothing in the terms of the contract by which the former agreed to extend the time of payment, and his right to receive of Haskin the one half of each advance, as he made it, was capable of immediate enforcement. It may be that Haskin expected indulgence at the hands of Hill, and that the latter had a purpose at the time to extend it to him, but there was no agreement, express or implied, between them to that effect, and Hill’s action, if brought eo instante that he made the advance, could not have been defeated on the ground that his suit was premature. It was left optional with Hill whether he would sue immediately after the time he made the advance, or would delay enforcing his demand to some later period. Haskin, prob*165ably, did not expect to be called upon immediately, but if, contrary to Ms expectation in that particular, Hill had demanded immediate reimbursement, it is clear that no agreement to give credit could have been found in the contract under which the money was advanced.
I think that it results that the plaintiff’s demand was barred, and that the judgment should be affirmed.
Mr. Justice Temple having been of counsel in the action, did not participate in the foregoing decision.